Opinion issued September 4, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00427-CV
                          ———————————
                       FRANCIS BASHAW, Appellant
                                      V.
              REPUBLIC STATE MORTGAGE CO., Appellee


                   On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-56823


                         MEMORANDUM OPINION

      Appellant, Francis Bashaw, attempts to appeal from the trial court’s April

25, 2014 order staying this case and granting Republic State Mortgage Co.’s

motion to compel arbitration. Appellee, Republic State Mortgage Co., has filed a
“Motion to Dismiss for Lack of Jurisdiction Pursuant to Rule 42.3(a).” We grant

the motion and dismiss this appeal.

      Bashaw entered into a “Branch Agreement” with Republic State Mortgage

in 2006.    On September 22, 2011, Bashaw filed suit against Republic State

Mortgage, alleging breach of fiduciary duty, fraud by nondisclosure, and

defalcation. On October 25, 2011, Republic State Mortgage filed a motion to

dismiss or, in the alternative, to stay and compel arbitration. On September 21,

2012, the trial court granted the motion to stay, referred the case to arbitration, and

stayed the case for six months. On June 11, 2013, Republic State Mortgage filed

an amended motion to stay and to compel arbitration. The trial court granted the

amended motion on April 25, 2014, again staying the case for six months and

referring the claims to arbitration. On May 14, 2014, Bashaw filed a notice of

appeal from the trial court’s April 25, 2014 order.

      On July 9, 2014, Republic State Mortage filed a motion to dismiss this

appeal for lack of jurisdiction. In the motion, Republic State Mortgage argues that

the trial court’s April 25, 2014 order is a non-appealable interlocutory order, and

that we therefore have no jurisdiction over this appeal. Bashaw has not responded

to the motion.

      “Whether under the Texas Arbitration Act or the Federal Arbitration Act,

there is no interlocutory appeal over an order granting a motion to compel


                                          2
arbitration. As a result, we have no jurisdiction over this appeal and must dismiss

it.” Koontz v. Citibank (South Dakota), N.A., No. 01-05-01140-CV, 2007 WL
1299674, at *1 (Tex. App.—Houston [1st Dist.] May 3, 2007, no pet.) (mem. op.,

internal citations omitted); see In re Gulf Exploration, LLC, 289 S.W.3d 836, 839–

41 (Tex. 2009) (quoting Perry Homes v. Cull, 258 S.W.3d 580, 586 n.13 (Tex.

2008)); Ortiz v. Junell Law Firm, No. 14-11-00805-CV, 2011 WL 5554620, at *1

(Tex. App.—Houston [14th Dist.] Nov. 15, 2011, pet. denied) (mem. op.).

      Accordingly, we grant Republic State Mortgage’s motion to dismiss and

dismiss this appeal for want of jurisdiction.   See TEX. R. APP. P. 42.3(a). We

dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                         3